Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is a reply to the arguments/amendments filed 5/8/2020.
Claims 1-6, 8-11, 13-18 and 20-24 have been amended.
Claim 12 has been canceled.
Claim 25 is a new claim.
Claims 1-11 and 13-25 are pending.
Response to Amendments/Arguments
Applicant’s arguments regarding claims 1-24 and the 35 U.S.C. 101 rejection and the pending claims have been considered but are not persuasive.  Applicant states, “…The claim elements do not merely recites the words "apply it" 2. The claim elements do not amount to insignificant extra-solution activity 3. The claim elements do more than generally link the use of an abstract idea to a particular technological environment or field of use 4. The claimed subject matter reflects improvements in the technology or technical field of provision of online learning resources …”.Applicant then states, “…Also, at least some of the above amended recitations of amended independent claim 1 are not disclosed, taught, or suggested by the combination of the cited references. Therefore, amended independent claim 1 includes an inventive concept, 34 which is not found in any abstract ideas but incorporated in practical applications that require hardware elements and a specific arrangement and cooperation between those hardware elements. This also causes claim 1 to recite significantly more than any abstract idea …”. Examiner respectfully disagrees and maintains that claims 1-11 and 13-25 are directed to a judicial exception (i.e. a law of “…storing, …a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses, each project being associated with at least one user profile, each user profile comprising user information …” [Mental Processes];[Certain Methods of Organizing Human Activity]; “…maintain…the project information for each project…the user information for each user profile; “…updating master proximity factors…” [Certain Methods of Organizing Human Activity]; “…obtaining for a first project a geographical location …generating…a node proximity…determining an overall viability…for the first project…” [Certain Methods of Organizing Human Activity]; “…generating one or more project task recommendations associated with one or more corresponding project tasks…for the first project based on the determined overall viability…”; “…communicating the one or more project task recommendations….”; generating one or more learning action recommendations associated with one or more learning actions…for the first user profile associated with the first project based on the first user profile, master proximity factors and projects associated with the first user profile, the one or more learning actions comprising one or more online learning resources, each of the one or more online learning resources comprising one of reading material, a video, an assignment, a workbook, a quiz, and a test…” [Mental Processes], [Certain Methods of Organizing Human Activity]; “… communicating the one or more learning action recommendations…to the first user profile associated with the first project…”; “…display the one or more learning actions for the first user profile…and the one or more project tasks for projects associated with the first user profile…”  [Certain Methods of Organizing Human Activity]. Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). The claim is a method that allows for storing, maintaining, updating, obtaining, generating, determining, recommending, and displaying data (learning actions, project tasks for projects associated with a user profile) and as drafted is a process that under its broadest reasonable interpretation is directed to mental processes; and certain methods of organizing human activity (managing interactions between people including social activities, teaching, and following rules or instructions) – MPEP 2106.04(a)(II) (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further, the storing, maintaining, updating, obtaining, generating, determining, recommending, and displaying steps are not meaningfully different than the patent in-eligible concepts found in the 2019 PEG; the limitations are directed to mental processes and certain methods of organizing human activity groupings of abstract ideas. The claim recites mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Other than reciting a storage device, database server, processor, intelligence machine, graphical user interface, non-transitory computer-readable storage medium, memory, and client 
With respect to applicant’s arguments regarding the 35 USC § 103(a) rejection and the pending claims, applicant generally states the combination of the references do not teach, disclose or suggest the amended claim limitations (referring to independent claim 1, “…generating, at the processor of the intelligence machine, for the first project, a node proximity between the user profiles associated with the first project, wherein the node proximity is based on a geographical distance between the client devices linked to the user profiles associated with the first project .. determining an overall viability…”, and “…the geographical location of the client device from which the project information for the first project is received, and the node proximity between the user profiles associated with the first project…”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner has updated the rejection to address applicant’s amendments and further uses Steffan reference to teach the newly added limitations for dependent claim 25. Examiner asserts that the combination of Bhandar, Gupta and Sketch teach the intended function of applicant’s invention as noted in this Final Office Action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 and 13-25 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by 
Step 2A-Prong 1: Claim 1 which is representative of claims 23 and 24 recites in part, “…storing, …a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses, each project being associated with at least one user profile, each user profile comprising user information …” [Mental Processes];[Certain Methods of Organizing Human Activity]; “…maintain…the project information for each project…the user information for each user profile; “…updating master proximity factors…” [Mental processes], [Certain Methods of Organizing Human Activity]; “…obtaining for a first project a geographical location …generating…a node proximity…determining an overall viability…for the first project…” [Certain Methods of Organizing Human Activity]; “…generating one or more project task recommendations associated with one or more corresponding project tasks…for the first project based on the determined overall viability…”; “…communicating the one or more project task recommendations….”; generating one or more learning action recommendations associated with one or more learning actions…for the first user profile associated with the first project based on the first user profile, master proximity factors and projects associated with the first user profile, the one or more learning actions comprising one or more online learning resources, each of the one or more online learning resources comprising one of reading material, a video, an assignment, a workbook, a quiz, and a test…” [Mental Processes], [Certain Methods of Organizing Human Activity]; “… communicating the one or more learning action recommendations…to the first user profile associated with the first project…”; “…display the one or more learning actions for the first user profile…and the one or more project tasks for projects associated with the first user profile…”  [Certain Methods of Organizing Human Activity] and as drafted is directed to mental processes (concepts performed in the human mind including an Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The obtaining, generating, determining and displaying steps are not meaningfully different than the methods of organizing human activity grouping of patent in-eligible concepts found in the 2019 PEG and the abstract ideas in the MPEP 2106.04(a)(II).  Thus, the claim recites an abstract idea.
Step 2A-Prong 2: This judicial exception is not integrated into a practical application because the additional elements of a “storage device, database server, processor, intelligence machine, graphical user interface, non-transitory computer-readable storage medium, memory, client device” are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions (storing, . The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). The patentee in this case claimed a system for providing web pages tailored to an individual user, comprising an interactive interface having a display that depicts customized content based on (1) information known about the user and (2) navigation data. 792 F.3d. at 1369, 115 USPQ2d at 1641; collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") see MPEP 2106.05(f). The courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for displaying learning actions, project tasks for projects associated with a user profile. Accordingly, the combination of these additional elements is no more 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “…storing, on a storage device of a database server, a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses, each project being associated with at least one user profile, each user profile comprising user information received from a client device linked to that user profile, each project comprising project information received from a client device linked to a user profile associated with that project, project information comprising at least one project status indicator corresponding to a pre-defined project status; maintaining, on the storage device of the database server, the project information for each project; maintaining, on the storage device of the database server, the user information for each user profile; updating master proximity factors, at a processor of an intelligence machine, based on the plurality of user profiles and the plurality of project information, the master proximity factors comprising master user proximity factors and master project proximity factors; obtaining, for a first project, a geographical location of a client device from which project information for the first project is received; obtaining, for the first project, geographical locations of client devices linked to user profiles associated with the first project; generating, at the processor of the intelligence machine, for the first project, a node proximity between the user profiles associated with the first project, wherein the node proximity is based on a geographical distance between the client devices linked to the user profiles associated with the first project; determining an overall viability, at the processor of the intelligence machine, for the first project based the master proximity factors, the geographical location of the client device from which the project information for the first project is3 / 21 Appl. No. 15/000,004 Amdt. dated October 19, 2020 Reply to Notice of Non-Compliant Amendment dated August 20, 2020 received, and the node proximity between the user profiles associated with the first project; generating one or more project task recommendations associated with one or more corresponding project tasks, at the processor of the intelligence machine, for the first project based on the determined overall viability, and communicating the one or more project task recommendations to a graphical user interface for a client device linked to a first user profile associated with the first project; were all considered to be an abstract idea in Step2A-Prong Two.  Therefore, when considered separately and in combination the conclusion that“…“…storing, on a storage device of a database server, a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses, each project being associated with at least one user profile, each user profile comprising user information received from a client device linked to that user profile, each project comprising project information received from a client device linked to a user profile associated with that project, project information comprising at least one project status indicator corresponding to a pre-defined project status; maintaining, on the storage device of the database server, the project information for each project; maintaining, on the storage device of the database server, the user information for each user profile; updating master proximity factors, at a processor of an intelligence machine, based on the plurality of user profiles and the plurality of project information, the master proximity factors comprising master user proximity factors and master project proximity factors; obtaining, for a first project, a geographical location of a client device from which project information for the first project is received; obtaining, for the first project, geographical locations of client devices linked to user profiles associated with the first project; generating, at the processor of the intelligence machine, for the first project, a node proximity between the user profiles associated with the first project, wherein the node proximity is based on a geographical distance between the client devices linked to the user profiles associated with the first project; determining an overall viability, at the processor of the intelligence machine, for the first project based the master proximity factors, the geographical location of the client device from which the project information for the first project is3 / 21 Appl. No. 15/000,004 Amdt. dated October 19, 2020 Reply to Notice of Non-Compliant Amendment dated August 20, 2020 received, and the node proximity between the user profiles associated with the first project; generating one or more project task recommendations associated with one or more corresponding project tasks, at the processor of the intelligence machine, for the first project based on the determined overall viability, and communicating the one or more project task recommendations to a graphical user interface for a client device linked to a first user profile associated with the first project; on the first user profile, master proximity factors and projects associated with the first user profile, the one or more learning actions comprising one or more online learning resources, each of the one or more online learning resources comprising one of reading material, a video, an assignment, a workbook, a quiz, and a test, and communicating the one or more learning action recommendations to the graphical user interface for the client device linked to the first user profile associated with the first project; and controlling, based on the one or more project task recommendations and the one or more learning action recommendations, of the graphical user interface for the client device linked to the first user profile, to display the one or more learning actions for the first user profile and the one or more project tasks for projects associated with the first user profile…”,is anything other than generic off-the shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts");  Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). Further, the claim as a whole merely describes how to generally “apply” the concept of displaying learning actions, project tasks for projects associated with a user profile in a computing environment— Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015), MPEP 2106.05(f).  Moreover, operating in a computing environment merely links the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claim 23 recite substantially similar limitations as independent claim 1, therefore it is also considered abstract and being held rejected under the same grounds.  While independent claim 24 additionally recites, a memory, an intelligence machine in network communication with the database server, including a processor, a client device the additional limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).  The claims invoke the use of computing components merely as a tool to perform a process that human being could perform manually.  "[C]laiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  The claim does not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea of displaying learning actions, project tasks for projects associated with a user profile in a computer environment. 
Dependent claims 2-11, 13-22 and 25 fail to cure the deficiencies of the above noted independent claims from which they depend and are therefore rejected under the same grounds. When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Dependent claims 2-11, 13-22 and 25 recite additional data gathering, determining, identifying, updating and displaying steps. For example, claim 2 recites in part, “…wherein: the step of recommending one or more learning actions,…further comprises…”; claims 3-6 and 8 recite in part, “…wherein: the step of storing,…further comprises…”; claim 7 recites in part, “…wherein the project association requests….are based on…”; claim 9 recites in part, “…wherein each project further comprises…”; claims 10 and 11 recite in part, “…wherein the step of maintaining…project information…”; claims 17 and 20 recite in part, “..wherein the step of determining an overall viability…”; claim 13 recites in part, “…wherein the step of maintaining…user information…”; claim 14 recites in part, “…wherein the selected learning action comprises…”; claim 15 recites in part, “…wherein the plurality of selectable learning actions comprises…”; claim 16 recites in part, “…wherein the step of updating master proximity factors comprises…”; claim 18 recites in part, “…wherein the step of determining project proximity factors comprises…”; claim 19 recites in part, “…wherein the overall viability comprises…”; claim 21 recites, “…wherein the step of recommending one or more project tasks…for the first project comprises…”; claim 22 recites in part, “…wherein the step of recommending one or more learning actions…for a first user profile…”; claim 25 recites in part, “…further comprising receiving,… wherein: receiving the input comprises receiving a quantitative feedback and a OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016); creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017).Thus, merely data gathering in conjunction with the abstract ideas does not add significantly more to the claimed invention. When viewed either individually, or as ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandar et al., US Patent Application Publication No US 2011/0313932A1, in view of Gupta et al., US Patent Application Publication No US2014/0272833A1, in further view of Sketch, US Patent Application Publication No US2002/0077884A1.

With respect to Claims 1, 23 and 24,
Bhandar discloses,
storing, on a storage device, of a database server, a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses, (¶2: “…there can be a large number of such projects in progress at any point in time and also projects that are inactive or have been completed …”;¶4: “…A system and method for managing a model-based project network …the system may include a network creation module operable to create one or more project profiles, one or more people profiles, and one or more work product profiles, and a plurality of links among said one or more project profiles, said one or more people profiles, and said one or more work product profiles…”;¶26: “…The server system 204 may be a computer system including one or more processors, memory, storage, and network interfaces and programming logic…”)
each project being associated with at least one user profile, each user profile comprising user information received from a client device linked to that user profile, each project comprising project information received from a client device linked to a user profile associated with that project,(¶4: “…one or more project profiles, one or more people profiles, and one or more work product profiles, and a plurality of links among said one or more project profiles, said one or more people profiles, and said one or more work product profiles …”;Fig 1,¶12: “…a project manager may create a project profile. A project profile is also referred to as a node. A node exists in a network of nodes. An edge connects a node to another node. Creating a project profile may include creating a project home page, and entering information associated with the project. The information may include, but is not limited to, the dates associated with the project, for instance, start date (and/or time) of the project, estimated duration, estimated milestones of the progress in the project, and other dates, information about the…”;¶15: “…the processing logic of the present disclosure may also suggest automatically, ties or connections (also referred to as links) to other active and inactive projects and work products. For example, the processing logic of the present disclosure may search the database for other projects, people and work products that share some common attributes with the current project...”)
a database server, including: a memory, including: a non-transitory computer –readable storage medium(Fig 2, “database”, ”server system”; ¶24: “…one or more processors and memory, and communicating with a server system 204 …”;Fig 4, ¶6: “…computer readable storage medium…”;¶62: “…aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon…”)
 project information 10 comprising at least one project status indicator corresponding to a pre-defined project status; (¶15: “…also based on the information entered for the current project, the processing logic of the present disclosure may also suggest active and inactive projects and work products…”Fig 3A, #302, #308, #322 “Start ..End”; #330,”Created On”)
project information for each project, user information for each user profile(¶30: “…Project network database 208 may store tables of information about the created projects, information about the people who worked on the projects, information about the work products involved or used in the projects. Each of the different projects, people and work products or groups of work products may be represented as a node in a network. Thus, the database 208 may have a project node table, a people node table, and work product node table….”;Fig 3A#302, #308, #322, ”Client”, ”Industry”, “Process”, “Client Rating”)
maintaining, on the storage device, of the database server, the project information for each project; (¶18: “…The node or profile may include information about the work product and a link to a storage location or device where the actual work product (e.g., the document content, computer program code) is stored and from where the work product may be retrieved. Thus, for example, a work product node or profile may include information describing the work product, e.g., the author, what the work product is, what the work product can be used for, and other information
maintaining, on the storage device, of the database server, the user information for each user profile; (¶4 The system may also include a profile database operable to store said one or more project profiles, said one or more people profiles, and said one or more work product profiles, and said plurality of links…”;¶30: “…Project network database 208 may store tables of information about the created projects, information about the people who worked on the projects, information about the work products involved or used in the projects…”;¶31: “…The links (connections or ties) between the nodes (e.g., project, work product and people) may be created by updating the appropriate node tables in the social network database…”;¶34: “…Creating a profile or node may be comparable to creating a profile on a social networking website such as Facebook.RTM…”;¶37: “…people node may include information such as the person's name, title, expertise and/or skill set, location, and other information about the person…”)
an intelligence machine in network communication with the database server, Fig 1, 2, ¶30: “…Project network database 208 may store tables of information about the created projects, information about the people who worked on the projects, information about the work products involved or used in the projects. Each of the different projects, people and work products or groups of work products may be represented as a node in a network. Thus, the database 208 may have a project node table, a people node table, and work product node table. Each row of the project node table may include a name, title, and/or another identifier of the project, corresponding people who worked on the project and corresponding one or more work products used for the project…”; including: a processor, (Fig 4,¶71: “…systems and methodologies of the present disclosure may be carried out or executed in a computer system 2 that includes a processing unit, which houses one or more processors and/or cores, memory and other systems components (not shown expressly in the drawing) that implement a 
Applicant’s disclosure ¶59, teaches, “…The intelligence machine 10 may perform functions related to maintaining user profiles…projects…events…in the system…the intelligence machine 10 may be coupled to a user module…may cooperate with the user module…to maintain user profiles…see Fig 1 and 2. Examiner interprets at least the project network database (Fig 1, 2, ¶30), and the computer processing system, connected or coupled to one or more other processing systems such as a server 10, other remote computer processing system 14, network storage devices 12, via any one or more of a local Ethernet, WAN connection, Internet, etc. or via any other networking methodologies that connect different computing systems and allow them to communicate with one another (Fig 4, ¶71-¶73) of Bhandar as teaching the intended function of applicant’s intelligence machine.
the processor being configured to update master proximity factors at a processor of an intelligence machine, based on the plurality of user profiles and the 15 plurality of project information the master proximity factors comprising master user proximity factors and master project proximity factors; (Fig 1,¶12: “…a model-based project …”; ¶14: “…At 104, the project manager or the like identifies project participants, for example, based on system recommendation and/or the project manager's knowledge. For instance, based on the information entered for the current project, a processing logic of the present disclosure may look up in the profile database and suggest team member or persons who may have past experiences or qualifications appropriate for the current project…”;¶15: “…At 106, also based on the information entered for the current project, the processing logic of the present disclosure may also suggest automatically, ties or connections (also referred to as links) to other active and inactive projects and work products… the processing logic of the present disclosure may search the database for other projects, people and work products that share some common attributes with the current project. Various ranking algorithms may be utilized to rank the other projects to the current project, for instance, by closeness in various attributes the projects share in common. Techniques such as link prediction and link-based node ranking algorithms may be utilized…”;¶22: “…more related projects, work products and people may be identified from the network, more work products created and more connections or links may be created between the current project and other nodes in the network…”; Fig 3A, 3B, ¶35: “…The project node 308 includes additional connections (312, 316, 320, 324) to other nodes (310, 314, 318, 322). That is, project node 308 has another SME connection 312 to a people node 310, representing that the person represented by the people node 310 also acted as a subject matter expert in the project represented by the project node 308…”) 
obtaining for a first project, a geographical location of a client device from which project information for the first project is received(¶30, Fig 3A, ¶37: “…Each node includes information about the item or people that the node represents. For instance, people node may include information such as the person's name, title, expertise and/or skill set, location, and other information about the person .Project node may include information about the project the node is representing, for example, project title, project type, the client for whom the project is being built, industry sector of the client or the project, dates such as start date and milestone dates, and other information…”)
obtaining for the first project, geographical locations of client devices linked to user profiles associated with the first project¶30, Fig 3A, ¶37: “…Each node includes information about the item or people that the node represents. For instance, people node may include information such as the person's name, title, expertise and/or skill set, location, and other information about the person
generating at the processor of the intelligence machine, for the first project, a node proximity between the user profiles associated with the first project( Fig 3A, ¶37: “…Each node includes information about the item or people that the node represents. For instance, people node may include information such as the person's name, title, expertise and/or skill set, location, and other information about the person…”;¶31: “…The links (connections or ties) between the nodes (e.g., project, work product and people) may be created by updating the appropriate node tables in the social network database…”;¶41: “…The project network of the present disclosure presents model-based nodes (e.g., projects, people, and work products) and model-base links (e.g., project to project, project to people, project to work products, people to work products) and allow for sharing of information beyond the local project. Such network of nodes or profiles may be presented or displayed on a client or user interface as graphics…”;¶46:“…Closeness: The degree an individual (or a node) is near all other individuals in a network (directly or indirectly). It reflects the ability to access information through the "grapevine" of network members…”;¶49: “…Degree: The count of the number of ties to other actors in the network…”;¶55)
wherein the node proximity is based on a geographical distance between the client devices linked to the user profiles associated with the first project (¶31: “…The links (connections or ties) between the nodes (e.g., project, work product and people) may be created by updating the appropriate node tables in the social network database…”;¶46: “…Closeness: The degree an individual (or a node) is near all other individuals in a network (directly or indirectly). It reflects the ability to access information through the "grapevine" of network members. Thus, closeness is the inverse of the sum of the shortest distances between each individual and every other person in the network…”;¶49: “…Degree: The count of the number of ties to other actors in the network
determining an overall viability at the processor of the intelligence machine, for the first project based the master proximity factor the geographical location of the client device from which the project information for the first project is received and the node proximity between the user profiles associated with the first project (¶15-¶17;¶16: “…Relational Learning include collective classification, i.e., the (simultaneous) prediction of the class of several objects given the objects' attributes and their relations; link prediction, i.e. predicting whether or not two or more objects are related; link-based based clustering, i.e., the grouping of similar objects, where similarity is determined according to the links of an object, social network modeling, and object identification/entity resolution…”;¶41: “…The project network of the present disclosure presents model-based nodes (e.g., projects, people, and work products) and model-base links (e.g., project to project, project to people, project to work products, people to work products) and allow for sharing of information beyond the local project. Such network of nodes or profiles may be presented or displayed on a client or user interface as graphics…”;¶46: “…Closeness: The degree an individual (or a node) is near all other individuals in a network (directly or indirectly)…”;¶49: “…Degree: The count of the number of ties to other actors in the network…”;¶59: “…Metrics such as centrality and density may be used in identifying the best practice projects whose assets are known for high quality. Also, metrics like closeness and clustering coefficient may be used in relational learning, link prediction, nearest neighbor search, and other, for instance, described with reference to FIG. 1 at 106…”;¶59-¶61)
Bhandar discloses a method/system for managing a model-based project network including a profile database storing project, people and work product proles and a plurality of links. Bhandar teaches analyzing data stored in the profile database and recommending one or more people, work products and projects that are related (Abstract, ¶4, ¶18). Bhandar further discloses that the people node may include information such as the person’s name, title, expertise and/or skill set, location, and other information about the person (¶37). Examiner interprets the people node including a person’s location information of Bhandar as teaching the intended function of applicant’s geographical location.
Further, applicant’s disclosure teaches ¶78: “…Any suitable information may be used to determine project viability…the information collected may be based on the status of the project and the composition of the project team. Examiner interprets the model based nodes and links, and the metrics such as centrality (betweenness, closeness, degree) and density in identifying the best practice projects whose assets are known for high quality of Bhandar as teaching the intended function of applicant’s limitation “…determining an overall viability… for the first project…”.
control communication of the one or more project tasks recommendations to a graphical user interface for a client device linked to a first user profile associated with the first project(
generating one or more project task recommendations associated with one or more corresponding project tasks at the processor of the intelligence machine, for the first project based on the determined overall viability and communicating the one or more project task recommendations to a graphical user interface for a client device linked to a first user profile associated with the first project 20 (Abstract: “…Data stored in the profile database is analyzed and one or more people, work products and projects that are related to current project are recommended for use in the current project…”;Fig 3A-3D, ¶37: “…project node, people node, and work product node… people node may include information such as the person's name, title, expertise and/or skill set, location, and other information about the person. Project node may include information about the project the node is representing, for example, project title, project type, the client for whom the project is being built, industry sector of the client or the project, dates such as start date and milestone dates, and other information. Work product node may include information about that particular work product. A work product node may have actual content of the work product, for example, the documents as pdf files or in other formats, or a hyperlink to memory storage location to where the work product is stored. Work products may include presentation charts, work documents, and others. The nodes of the network may be directly connected or indirectly connected via other nodes…”;¶38: “…The network-analysis module may have made the recommendation based on its automatic analysis, for example, determining that the project of node 322 has some aspects of the projects which are in common with the current project of node 302 … for instance, by determining that both projects are related to automobile industry sector and/or other common features. The connection 342 is recommended so that, for example, the current project at node 302 may share or use one or more of the people or work products that were involved in the project represented by the project node 322…”;¶39: “…The network-analysis module or the like may automatically analyze and information in the nodes of the network and provide recommendations…”;¶41: “…Such network of nodes or profiles may be presented or displayed on a client or user interface as graphics…”;¶59: “…identifying the best practice projects whose assets are known for high quality. Also, metrics like closeness and clustering coefficient may be used in relational learning, link prediction, nearest neighbor search, and other, for instance, described with reference to FIG. 1 at 106…”; ¶61: “…The network of projects, people and work products may be utilized to identify best practices for running a project, extend the impact of a project beyond its lifetime, and provide an infrastructure for dissemination information…”; claim 1: “…a network creation module operable to create one or more project profiles, one or more people profiles, and one or more work product profiles, and to create a plurality of links among said one or more project profiles, said one or more people profiles, and said one or more work product profiles…”)

Bhandar discloses all of the above limitations, Bhandar does not distinctly describe the following limitation, but Gupta however as shown discloses,
the client device in network communication with the intelligence machine, the client device having a display that is configured to display on the graphical user interface for the client device linked to the first user profile, based on the one or more project task recommendations and the one or more learning action recommendations, the one or more learning actions for the first user profile and the one or more project tasks for projects associated with the first user profile (Fig 2, ¶26: “…a learning management system for performing the analysis and delivering training plans at different levels such as project level, training category level, and employee level. In various embodiments, the learning management system identifies the benefits of training and its contribution to the success of projects. The system may also quantify the cost and return of training based on the general requirements of their projects or organization…”;;¶27: “…Network system 140 enables different parts of the system to communicate with each other and with external users or systems…”;Fig 11, “scorecard chart for courses”, “Course name”;¶61:”… FIG. 11 shows an exemplary scorecard chart 1100 for a number of exemplary training courses in a set of impact areas according to an embodiment…”)
controlling based on the one or more project task recommendations and the one or more learning action recommendations, the graphical user interface for the client device linked to the first user profile to display the one or more learning actions for the first user profile and the one or more project tasks for projects associated with the first user profile(Figs 1, 2, 11 “scorecard chart for courses”; “Course name”; ¶26: “…a learning management system for performing the analysis and delivering training plans at different levels such as project level, training category level, and employee level. In various embodiments, the learning management system identifies the benefits of training and its contribution to the success of projects. The system may also quantify the cost and return of training courses or categories of training courses and, accordingly, rank the various training courses based on their return on investment. The system may also propose individualized training plans for one or more employees based on their needs or interest and also based on the general requirements of their projects or organization…”;¶27: “…Network system 140 enables different parts of the system to communicate with each other and with external users or systems…”;¶61)
control communication of the one or more learning action recommendations to the graphical user interface for the client device linked to the first user profile associated with the first project(¶26: “…The system may also propose individualized training plans for one or more employees based on their needs or interest and also based on the general requirements of their projects or organization…”;¶27: “…Network system 140 enables different parts of the system to communicate with each other and with external users or systems…”; Fig 11, “scorecard chart for courses”, “Course name”;¶61:”… FIG. 11 shows an exemplary scorecard chart 1100 for a number of exemplary training courses in a set of impact areas according to an embodiment…”)
generating one or more learning action recommendations associated with one or more learning actions at the processor of the intelligence machine for the first user profile associated with the first project based on the first user profile, master proximity factors and projects associated with the first user profile; (Abstract: “…determining a plurality of effectiveness scores and a plurality of cost values corresponding to a plurality of training courses; and determining a training plan for an employee of the organization based on the marginal benefit analysis and the learning effectiveness analysis…”;Fig 2, ¶26: “…a learning management system for performing the analysis and delivering training plans at different levels such as project level, training category level, and employee level. In various embodiments, the learning management system identifies the benefits of training and its contribution to the success of projects. The system may also quantify the cost and return of training courses or categories of training courses and, accordingly, rank the various training courses based on their return on investment. The system may also propose individualized training plans for one or more employees based on their needs or interest and also based on the general requirements of their projects or organization…”;¶33: “…the system generates training plans for one or more employees of the organization. The training plans may include recommendations for an employee to take one or more training courses.…”; ¶35: “…The training categories may include, for example, soft skills (such as performs a success rate analysis by quantifying the relationship between probability of project success and training level. The system may find the relationship by analyzing the historical data of closed projects, their training levels, and the success rates…”; ¶53: “…the system determines the increase in success rate of a project based on penetration rate in one more training courses or training categories. The system may, for example, determine the increase in success rate if the penetration rate for each of the training categories increases while the penetration rates of other training categories are kept fixed…”;¶54: “…As demonstrated by the broken lines, graphs 810 and 820, for example, indicate that to increase the success rate of the project by 10%, the penetration rate for industrial training courses should be increased by about 38% or the penetration for soft skills training courses should be increased by about 45%...”;Fig 6,8) Applicant’s disclosure teaches ¶109: “…The master proximity factors generally represent a gold-standard, or best practices, for relationships between projects 120, characterized by project information and users 110, characterized by user information…”)Examiner interprets the learning management system including at least the success rate analysis quantifying the relationship between probability of project success and training level of the employees of the project  of Gupta as teaching the intended function of applicant’s master proximity factors. Further, giving the broadest reasonable interpretation of an intelligence machine and for purposes of prior art, Examiner interprets the intelligence machine as hardware. Moreover, Examiner considers the computer processing system, connected or coupled to one or more other processing systems such as a server 10, other remote computer processing system 14, network storage devices 12, via any one or more of a local Ethernet, WAN connection, Internet, etc. or via any other networking methodologies that connect different computing systems and allow them to communicate with one another of Bhandar as teaching the intended function of applicant’s intelligence machine.  
communicating the one or more learning action recommendations to the graphical user interface for the client device linked to the first user profile associated with the first project (Fig 11, “scorecard chart for courses”, “Course name”;¶61:”… FIG. 11 shows an exemplary scorecard chart 1100 for a number of exemplary training courses in a set of impact areas according to an embodiment…”)
Bhandar discloses a method/system for managing a model-based project network including a profile database storing project, people and work product proles and a plurality of links (¶4, ¶15-¶19, ¶33-¶37, Figs 3A-3D). Bhandar teaches analyzing data stored in the profile database and recommending one or more people, work products and projects that are related (Abstract, ¶4, ¶18). Bhandar further discloses that the people node may include information such as the person’s name, title, expertise and/or skill set, location, and other information about the person (¶37). Gupta teaches a method/system identifying a project and for planning and delivering a training plan for an employee of an organization. Bhandar and Gupta are directed to the same field of endeavor since they are related to the analysis, optimization and management of a project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Bhandar and Gupta disclose all of the above limitations, the combination of Bhandar and Gupta does not distinctly describe the following limitation, but Sketch however as shown discloses,            
the one or more learning actions comprising one or more online learning resources, each of the one or more online learning resources comprising one of reading material, a video, an assignment, a workbook, a quiz and a test (Fig 3,¶32-¶48, ¶34: “…Online training--personal computer training with network connectivity that can be used for communications, online reference, test and assessments, and surveys, and to distribute computer-based training (CBT)…”;¶37: “…Pic-Tel-provides a method of two-way video and audio (“Face-to-face” communication) over vast distances…”;¶51: “…schedules the selected training (i.e., instructor, date, time, location, etc.). Depending on the learning solution selected, the employee may receive pre-work assignments to be completed before participating in the learning activity (i.e., preliminary reading, forms, etc.)…”; ¶52: “…an online post -training evaluation or exam is given to an employee immediately after completing a learning activity to determine the extent to which knowledge has been transferred from the learning solution to the employee…”)
Sketch discloses a method/system for assessing competency and providing learning solutions as it relates to improvements in organizational roadblocks. Bhandar, Gupta and Sketch are directed to the same field of endeavor since they are related to assessing job-specific skills/requirements for an employment function (i.e. project/team selection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the model 


With respect to Claim 2,
Bhandar, Gupta and Sketch disclose all of the above limitations, Gupta further discloses,
generating one or more learning action recommendations for a first user profile associated with the first project further comprises generating one or more learning action recommendations based on the overall viability for the first project. (Fig¶53: “…the system determines the increase in success rate of a project based on penetration rate in one more training courses or training categories. The system may, for example, determine the increase in success rate if the penetration rate for each of the training categories increases while the penetration rates of other training categories are kept fixed…”;¶54: “…As demonstrated by the broken lines, graphs 810 and 820, for example, indicate that to increase the success rate of the project by 10%, the penetration rate for industrial training courses should be increased by about 38% or the penetration for soft skills training courses should be increased by about 45%...”)
Bhandar, Gupta and Sketch are directed to the same field of endeavor since they are related to assessing job-specific skills/requirements for an employment function (i.e. project/team selection). Therefore, it would have been obvious to one 

With respect to Claim 3,
Bhandar, Gupta and Sketch disclose all of the above limitations, Gupta further discloses,
storing, on a storage device of a database server, a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses further comprises storing, on the storage device, of the database server, a plurality of learning programs; and if the first user profile is associated with a first learning program, generating the one or more learning action recommendations for the first user profile associated with the first project further comprises generating one or more learning action recommendations based on the first learning program.(¶74: “…one or more of the disclosed engines include storage media for storing data or databases used by the engine, or software or firmware programs executed by the engine …”; Fig 12, ¶67: “…work profile…”; ¶68: “…the system uses the rank of a course and the training history of an employee to recommend a course for the employee. In some embodiments, the system recommends a course for an employee based one or more factors that may include the high ROI of the course, that the course fits into a category of courses needed for the project, that the employee has not previously taken the course, or that the course fits the specialty, the rank, the interests, or the function of the employee. In making the recommendations, the system may 
Bhandar, Gupta and Sketch are directed to the same field of endeavor since they are related to assessing job-specific skills/requirements for an employment function (i.e. project/team selection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the model based project network of Bhandar with the training solutions of Sketch and the method/system for learning management as taught by Gupta since it allows for recommending training courses to an employee specific to a project, and determining success rates of a project based on recommended training courses (Abstract, Fig 8, ¶26, ¶33, ¶35).


With respect to Claim 4,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
storing, on a storage device of a database server, a plurality of user profiles, a plurality of 20 projects, and a plurality of pre-defined project statuses further comprises: receiving from a client device, a user profile request and user information for a requested user profile;  - 37 -in response to receiving the user profile request and user information, creating the requested user profile based on the user information; (¶4: “…a network creation module operable to create one or more project profiles, one or more people profiles, and one or more work product profiles, and a plurality of links among said one or more project profiles, said one or more people profiles, and said one or more work product profiles…”)
receiving, from a client device linked to a user profile, a project request and project information for a requested project;(¶25: “…The client 202 provides a user such as the project manager an ability, for instance, in a form of a user interface for inputting information for creating a node in a network, for instance, information about a project to create a project profile or node, information about one or more work products to create a work product profile or node, information about a team member or a group of team members to create a team member or people profile or node…”)
 5 in response to receiving the project request and project information, creating the requested project based on the project information; and associating the requested project with the user profile.(¶27: “… by performing searches on the data stored in the database 208 to determine nodes that have certain features in common, or nodes that have features in common with the current node or 

With respect to Claim 5,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
storing, on a storage device of a database server, a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses further comprises: storing, on the storage device of the database server, a plurality of challenges (¶13: “…The project profile is created in a network, for example, that resembles a social network, and which connects a plurality of projects, people and work products. The project profile may be created in Web environment and stored in a profile database…”) and displaying, on a graphical user interface for the client device linked to a user profile, at least one of the plurality of challenges; (¶25: “…The client 202 provides a user such as the project manager an ability, for instance, in a form of a user interface for inputting information for creating a node in a network…”)
receiving, from a client device linked to a user profile, a project request and project information for a requested project further comprises: receiving, from the client device linked to a user profile, a selected challenge, the selected challenge corresponding to at least one of the plurality of challenges; and 20 associating the requested project with the selected challenge.(¶14: “…the project manager or the like identifies project participants, for example, based on system recommendation and/or the project manager's knowledge. For instance, based on the information entered for the current project, a processing logic of the present disclosure may look up in the profile database and suggest team member or persons who may have past experiences or qualifications appropriate for the current project. The project participants may include programmers, engineers, designers, managers, product and customer support personnel, sales personnel and others…”;¶15: “…also based on the information entered for the current project, the processing logic of the present disclosure may also suggest automatically, ties or connections (also referred to as links) to other active and inactive projects and work products. For example, the processing logic of the present disclosure may search the database for other projects, people and work products that share some common attributes with the current project. Various ranking algorithms may be utilized to rank the other projects to the current project, for instance, by closeness in various attributes the projects share in common…”)Examiner interprets the plurality of projects (including tasks) of Bhandar as teaching applicant’s plurality of challenges.

With respect to Claim 6, 
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses, 
storing, on a storage device of a database server, a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses further comprises: for each user profile, displaying, on a graphical user interface for a client device linked to 5 that user profile, project association requests(¶15), each project association request corresponding to a project that that user profile is not associated with; and in response to receiving, from the client device linked to that user profile, a selection of a project association request, associating the user 10 profile with the project corresponding to the project association request(¶15: “…the processing logic of the present disclosure may search the database for other projects, people and work products that share some common attributes with the current project. Various ranking algorithms may be utilized to rank the other projects to the current project, for instance, by closeness in various attributes the projects share in common. Techniques such as link prediction and link-based node ranking algorithms may be utilized…”;¶16: “…link prediction, i.e. predicting whether or not two or more objects are related; link-based based clustering, i.e., the grouping of similar objects, where similarity is determined according to the links of an object, social network modeling, and object identification/entity resolution…”)

With respect to Claim 7,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
wherein the project association requests displayed on the graphical user interface are based on user information of that user profile.(¶18: “…Such documents may include but are not limited to a product process definition document that defines product process or procedure, user requirement document that describes requirements of a specific customer, gap document that describes a gap between what is required by the customer and what that customer currently has, for instance, in terms of system hardware, software, 

With respect to Claim 8, 
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
storing, on a storage device of a database server, a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses further comprises: storing a plurality of pre-defined user roles; for each association of a user profile and a project, storing a user role 20 indicator corresponding to a pre-defined user role.(¶14: “…the project manager or the like identifies project participants, for example, based on system recommendation and/or the project manager's knowledge. For instance, based on the information entered for the current project, a processing logic of the present disclosure may look up in the profile database and suggest team member or persons who may have past experiences or qualifications appropriate for the current project. The project 

With respect to Claim 9,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses, 
wherein: - 39 -each project further comprises project feedback received from a client device linked to a user profile; (¶14: “…the project manager or the like identifies project participants, for example, based on system recommendation and/or the project manager's knowledge. For instance, based on the information entered for the current project, a processing logic of the present disclosure may look up in the profile database and suggest team member or persons who may have past experiences or qualifications appropriate for the current project…”)
storing, on a storage device of the database server, a plurality of user profiles, a plurality of projects, and a plurality of pre-defined project statuses further comprises: 5 receiving project feedback related to a project from a client device linked to a user profile;(Abstract: “…one or more people profiles, one or more work product profiles are created and connections are made among the one or more project profiles, one or more people profiles, and one or more work product profiles that form a network of projects, people, work products and others. A profile database stores the network of the one or more project profiles, the one or more people profiles, the one or more work product profiles. Data stored in the profile database is analyzed and one or more people, work products and projects that are related to current project are recommended for use in the current project…”;¶14: ‘…project manager or the like identifies project participants…based on system recommendation and/or the project and in response to receiving the project feedback, storing, on the storage device of the database server, project feedback for that project; 10 displaying, on a graphical user interface for a client device linked to a user profile associated with the project, the project feedback.(¶38: “…FIG. 3B shows the example network of FIG. 3A with project to project connections being created, for instance, as a result of a recommendation suggested automatically by the network-analysis module and/or manually by a user. The network-analysis module may have made the recommendation based on its automatic analysis, for example, determining that the project of node 322 has some aspects of the projects which are in common with the current project of node 302, for instance, by determining that both projects are related to automobile industry sector and/or other common features…”)

With respect to Claim 10,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
maintaining, on the storage device of the database server, project information for each project 15 further comprises: displaying, on a graphical user interface for a client device linked to a user profile associated with that project, the plurality of pre-defined project statuses; receiving from a client device linked to a user profile associated with that project, a selection of a pre-defined project status; and  20 in response to receiving a selection of a pre-defined project status, storing a project status indicator corresponding to the selection.(¶31: “…The links (connections or ties) between the nodes (e.g., project, work product and people) may be created by updating the appropriate node tables in the social network database. For instance, a new project entry may be created in the 

With respect to Claim 11,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
maintaining, on the storage device of the database server, project information for each project further comprises: determining a geographical location of the client device from which project information is received; and  5 storing, on the storage device of the database server, the geographical location with the received project information; maintaining, on the storage device of the database server, user information for each user profile further comprises: determining a geographical location of the client device from which user 10 information is received; and storing, on the storage device of the database server, the geographical location with the received user information.(¶18: “…The node or profile may include information about the work product and a link to a storage location or device where the actual work product (e.g., the document content, computer program code) is stored and from where the work product may be retrieved. Thus, for example, a work product node or profile may include information describing the work product, e.g., the author, what the work product is, what the work product can be used for, and other information, and a hyperlink, for example, which when selected enables downloading or access to the actual content of the work product…”¶31, ¶45: “…This measure gives a rough indication of the social power of a node based on how well they "connect" the network. "Betweenness", "Closeness", and "Degree" are all 

With respect to Claim 13,
Bhandar, Gupta and Sketch disclose all of the above limitations, Sketch further discloses,
maintaining, on the storage device of the database server, user information for each user profile further comprises: 20 for each user profile: displaying, on a graphical user interface for a client device linked to that user profile, a plurality of selectable learning actions;  -41 –(Fig 3, ¶49: “…The example online employee development plan 50 comprises a first area 52 containing a listing 54 of each competency gap category and sub-category corresponding to the outcome of the employee's previously completed competency self-assessment(s). A second area 56 comprises a listing of hyperlinks to learning solutions for reducing or eliminating any competency gap selected in the first area. In one embodiment, each area corresponds to a frame of a web page…”;¶50: “…learning solutions can be identified and presented within an employee's personal development plan based on criteria including but not limited to the employee's job performance, functional or organizational needs, voluntary training, or in response to a keyword search of the learning solution database…”)
receiving, from a client device linked to that user profile, a selected learning action from the plurality of selectable learning actions; and in response to receiving the selected learning action, updating user of that user profile based on the selection of a learning action (¶27: “…employees who submit a completed self-assessment can thereafter access and update their previous self-assessment responses…”;¶51: “…the employee selects a desired learning solution hyperlink within his or her online development plan, registers to receive the learning solution (online, telephone, fax, etc.), receives registration confirmation (via e-mail etc.) and schedules the selected training (i.e., instructor, date, time, location, etc.)…”;¶52: “…assessment/exam results and any corresponding remediation suggestions or activities are documented within each employee's personal profile…”;¶64: “…Functional competency requirements and corresponding employee competency assessments may be mined or updated to ensure that the most recent and comprehensive company-wide competency requirements and the best-in-class learning solutions are provided. Learning solution instructors, coaches, facilitators, instructional systems…”)
Bhandar, Gupta and Sketch are directed to the same field of endeavor since they are related to assessing job-specific skills/requirements for an employment function (i.e. project/team selection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the model based project network of Bhandar and the method/system for learning management of Gupta with the method/system for providing learning solutions as taught by Sketch since it provides a variety of interactive learning solutions including a listing of hyperlinks to learning solutions for reducing or eliminating any competency gaps (Abstract, Fig 3, ¶49).




With respect to Claim 14,
Bhandar, Gupta and Sketch disclose all of the above limitations, Sketch further discloses,
wherein: the selected learning action comprises a selected learning resources(Fig 3, ¶49: “…listing of hyperlinks to learning solutions…”); displaying, on a graphical user interface for a client device linked to that user profile, a plurality of selectable learning actions further comprises storing, on the storage device of the database server, 10 at least one of learning resources and links to learning resources (¶32-¶48..learning solutions…online training…distance learning…video streaming…pci-tel…Fig 3, ¶49: “…a listing of hyperlinks to learning solutions…”); updating user of that user profile based on the selection of a learning action further comprises at least one of providing the learning resources at that client device and accessing links to the learning resources at that client device.(¶27: “…employees who submit a completed self-assessment can thereafter access and update their previous self-assessment responses…”¶31: “…an online employee development plan is generated based on the outcome of the competency gap analysis. The online employee development plan comprises a listing of all competency gaps identified during the competency gap analysis and, for each competency gap, at least one link to a learning solution that has been preselected as best-in -class content for educating the employee in a manner that tends to reduce or eliminate the corresponding competency gap. To automatically locate the most appropriate learning solution(s) to include within the employee's online development plan, a dynamic search engine queries a database of all available learning solutions for at least one best-in-class learning solution that has been 
Bhandar, Gupta and Sketch are directed to the same field of endeavor since they are related to assessing job-specific skills/requirements for an employment function (i.e. project/team selection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the model based project network of Bhandar with the method/system for learning management of Gupta and the training solutions as taught by Sketch since it provides a variety of interactive learning solutions for reducing or eliminating competency gaps (Abstract, Fig 3, ¶49).

With respect to Claim 16,
Bhandar, Gupta and Sketch disclose all of the above limitations, Gupta further discloses,
wherein updating master proximity factors comprises: storing, on the storage device of the database server, master proximity factors; and for each project, 10 assessing project performance based on the project information for that project; determining project proximity factors based on the project performance and the project information for that project; (¶44: “…the system uses the results of the analysis of live projects to select one or more candidate projects. In some embodiments, a candidate project is an at risk project that may be salvaged a marginal benefit analysis determines the probability of increase in success rate or net revenue of a project resulting from a marginal increase the training as a whole or in one or more categories…”;¶72: “…analytics engine 1310 derives the effectiveness of various factors in project success (1316), and if the factors are actionable, ranks them based on their ROIs (1318). Based the high ROI factors and the employee training maps, the system categorizes the training courses into different categories (1320) and derives the training level of different teams by the training category and variable (1322). Based on these data, the financial analyses data, and the employee-project mappings, analytics engine 1310 derives, for each training category, the impact of learning on success of a project (1324). The system uses these data to derive training thresholds by category and variable (1326). …”)
 updating the master proximity factors based on project proximity factors for 15 that project; and for each user profile associated with that project, assessing user development based on user information for that user profile; determining user proximity factors based on the user development and 20 the user information; and updating the master proximity factors based on the user proximity factors.(¶64: “……the system uses the large-scale analysis of the training enhancement plan and the more detailed ROI analysis of the courses to determine a training plan for one or more employees involved in a project. FIG. 12 is a flowchart of a method 1200 for an employee course recommendation according to some embodiments…”;¶65: “…the system identifies one or more training courses or categories that apply to the project. In some embodiments, the training courses or categories depend on the nature or goals of the project, employee roles, or type of client. A project may require specific courses and in specific areas that relate to the goals of the project…;¶68: “…the system uses the rank of a course and the training history of an employee to recommend a course for the employee. In some embodiments, the system recommends a course for an employee based one or more factors that may include the high ROI of the course, that the course fits into a category of courses needed for the project, that the employee has not previously taken the course, or that the course fits the specialty, the rank, the interests, or the function of the employee...”)
Bhandar, Gupta and Sketch are directed to the same field of endeavor since they are related to assessing job-specific skills/requirements for an employment function (i.e. project/team selection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the model based project network of Bhandar with the training solutions of Sketch and the method/system for learning management as taught by Gupta since it allows for recommending training courses to an employee specific to a project, and determining success rates of a project based on recommended training courses (Abstract, Fig 8, ¶26, ¶33, ¶35).

With respect to Claim 17,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
wherein determining an overall viability at the processor of the intelligence machine, for a first project comprises: determining current project proximities based on project information of the first project;  5 determining current user proximities based on user information of user profiles associated with the first project; and determining the overall viability for the first project based on the current project proximities, current user proximities, and the master proximity factors.(Abstract: “…Data stored in the profile database is analyzed and one or more people, work products and projects that are related to current project are recommended for use in the current project…”;¶15: “…based on the information entered for the current project, the processing logic of the present disclosure may also suggest automatically, ties or connections (also referred to as links) to other active and inactive projects and work products… Various ranking algorithms may be utilized to rank the other projects to the current project, for instance, by closeness in various attributes the projects share in common. Techniques such as link prediction and link-based node ranking algorithms may be utilized. ¶16: “…Common approaches of Relational Learning include collective classification, i.e., the (simultaneous) prediction of the class of several objects given the objects' attributes and their relations; link prediction, i.e. predicting whether or not two or more objects are related; link-based based clustering, i.e., the grouping of similar objects, where similarity is determined according to the links of an object, social network modeling, and object identification/entity resolution…”)

With respect to Claim 18,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
wherein: for each project, determining project proximity factors comprises assessing the at least one project status indicator for that project in relation to the plurality of pre-defined project statuses; determining current project proximities comprises assessing the at least 15 one project status indicator of the first project in relation to the plurality of pre-defined project statuses.(Fig 1,¶15: “…At 106, also based on the information entered for the current project, the processing logic of the present disclosure may also suggest automatically, ties or connections (also referred to as links) to other active and inactive projects and work products…”;¶30: “…work products may be represented as a node in a network. Thus, the database 208 may have a project node table, a people node table, and work product node table. Each row of the project node table may include a name, title, and/or another identifier of the project, corresponding people who worked on the project and corresponding one or more work products used for the project. The project node table may be indexed by the project name or identifier. The project node table may store other information. Similarly, each row of work product node table may include a name, title, and/or another identifier of the work product or a group of work products, corresponding one or more projects that the work product was used for, and corresponding people who created or used the work product…”;Fig 3A, #302, #308, #322 “Start ..End”; #330,”Created On”)



With respect to Claim 19,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
wherein: the overall viability comprises at least one of market viability and execution viability, 20 market viability being based on current project proximities and master proximity factors, (Abstract: “…A profile database stores the network of the one or more project profiles, the one or more people profiles, the one or more work product profiles. Data stored in the profile database is analyzed and one or more people, work products and projects that are related to current project are recommended for use in the current project…”;¶15: “…based on the information entered for the current project, the processing logic of the present disclosure may also suggest automatically, ties or connections (also referred to as links) to other active and inactive projects and work products. For example, the processing logic of the present disclosure may search the database for other projects, people and work products that share some common attributes with the current project. Various ranking algorithms may be utilized to rank the other projects to the current project, for instance, by closeness in various attributes the projects share in common. Techniques such as link prediction and link-based node ranking algorithms may be utilized…”;¶59-61; 
execution viability being based on current user proximities of user profiles associated with that project and master proximity factors.(¶5: “…The method may further include creating a project-to-people link between the project profile and the identified people profile; and creating a project-to-work product link between the project profile and the identified work product profile…”;¶30, ¶36: “…The project node 322 has a link 330 to work product node 328, which for example may be a workshop transcript. The project node 322 also has a link 334 to another work product node 332, which for example, is shown as workshop checklist. The project node 322 is further connected as shown by the SME link 338 to a subject matter expert represented by the people profile 336. The link 326 illustrate that the work product 318 was used in both projects of nodes 322 and 308 …”;¶38: “…The network-analysis module may have made the recommendation based on its automatic analysis, for example, determining that the project of node 322 has some aspects of the projects which are in common with the current project of node 302, for instance, by determining that both projects are related to automobile industry sector and/or other common features. The connection 342 is recommended so that, for example, the current project at node 302 may share or use one or more of the people or work products that were involved in the project represented by the project node 322…”) 

With respect to Claim 20,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
wherein determining an overall viability for a first project further comprises: accessing a network to obtain third-party information not stored on the storage 5 device of the database server and relevant to the project information; and determining the overall viability for the first project based on the third-party information. (¶17: “…Another related art is Nearest Neighbor Search (NNS), also known as proximity search, similarity search or closest point search, which is an optimization problem for finding closest points in metric spaces. Various solutions to the NNS problem may utilize linear search, space partitioning, locality sensitive hashing, and others. The quality and usefulness of the algorithms are determined by the time complexity of queries as well as the space complexity of any search data structures that are to be maintained…”;¶37: “…FIG. 3A includes project node, people node, and work product node. Other types of nodes are possible. Each node includes information about the item or people that the node represents. For instance, people node may include information such as the person's name, title, expertise and/or skill set, location, and other information about the person…”;¶39:”  A user may manually create a connection as shown at link 348 to a person represented by people node, for instance, by using the user's own knowledge, for example, the project manager of the current project was a subject matter expert on project of project node 308 and knew another subject matter expert (represented by people node 310) in that project (project node 308)…”;¶41: “…sharing of information beyond the local project. Such network of nodes or profiles may be presented or displayed on a client or user interface as graphics…”;¶59-¶61;¶59: “…Metrics such as centrality and density may be used in identifying the best practice projects whose assets are known for high quality. Also, metrics like closeness and clustering coefficient may be used in relational learning, link prediction, nearest neighbor search, and other, for instance, described with reference to FIG. 1 at 106…”) 


With respect to Claim 21,
Bhandar, Gupta and Sketch disclose all of the above limitations, Bhandar further discloses,
wherein generating one or more project task recommendations at the processor of the intelligence machine, for the first 10 project comprises: determining current project proximities that are non-compliant with master proximity factors; identifying one or more project tasks that improve non-compliant current project proximities; and determining whether identified one or more project tasks are applicable to the first project. (¶15: “…also based on the information entered for the current project, the processing logic of the present disclosure may also suggest automatically, ties or connections (also referred to as links) to other active and inactive projects and work products. For example, the processing logic of the present disclosure may search the database for other projects, people and work products that share some common attributes with the current project. Various ranking algorithms may be utilized to rank the other projects to the current project, for instance, by closeness in various attributes the projects share in common. Techniques such as link prediction and link-based node ranking algorithms may be utilized…”¶17: “…Another related art is Nearest Neighbor Search (NNS), also known as proximity search, similarity search or closest point search, which is an optimization problem for finding closest points in metric spaces. Various solutions to the NNS problem may utilize linear search, space partitioning, locality sensitive hashing, and others. The quality and usefulness of the algorithms are determined by the time complexity of queries as well as the 
Applicant’s disclosure vaguely describes project proximities that are non-compliant and non-compliant current user proximities (¶7, ¶8). Examiner interprets the metrics for identifying best practice projects, ranking algorithms and nearest neighbor search (proximity search) for finding ranking other projects, people and work products to the current project, by closeness/similarity regarding the various attributes the projects share in common of Bhandar as teaching the intended function of applicant’s compliant/non-compliant master proximity factors.

With respect to Claim 22,
Bhandar, Gupta and Sketch disclose all of the above limitations, Gupta further discloses,
wherein generating one or more learning action recommendations at the processor of the intelligence machine, for the first user profile associated with the first project comprises: determining current user proximities that are non-compliant with master proximity factors; 20 identifying one or more learning actions that improve non-compliant current user proximities; and determining whether the identified one or more learning actions are applicable to the first user profile. (¶65: “…the system identifies one or more training courses or categories that apply to the project. In some embodiments, the training courses or categories depend on the nature or goals of the project, employee roles, or 
Bhandar, Gupta and Sketch are directed to the same field of endeavor since they are related to assessing job-specific skills/requirements for an employment function (i.e. project/team selection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the model based project network of Bhandar with the training solutions of Sketch and the method/system for learning management as taught by Gupta since it allows for recommending training courses to an employee specific to a project, and determining success rates of a project based on recommended training courses (Abstract, Fig 8, ¶26, ¶33, ¶35).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandar, Gupta, Sketch in further view of Gupta (2015/0019342A1), herein referred to as “Gupta-II”.
With respect to Claim 15,
Bhandar, Gupta and Sketch disclose all of the above limitations, Sketch further discloses,
wherein: the plurality of selectable learning actions comprises event attendance(¶51, ¶52: “…After completing a particular learning activity, the employee evaluates the overall learning solution as described in block 24. an online post -training evaluation or exam is given to an employee immediately after completing a learning activity to determine the extent to which knowledge has been transferred from the learning solution to the employee…”) displaying, on a graphical user interface for a client device linked to that user profile, the plurality of selectable learning actions further comprises storing, on the storage device of the database server, a plurality of events, each event comprising event location information received from a 20 client device linked to a user profile(Fig 3, ¶49: “…A second area 56 comprises a listing of hyperlinks to learning solutions for reducing or eliminating any competency gap selected in the first area. In one embodiment, each area corresponds to a frame of a web page…”;¶51: “…the employee selects a desired learning solution hyperlink within his or her online development plan, registers to receive the learning solution (online, telephone, fax, etc.), receives registration confirmation (via e-mail etc.) and schedules the selected training (i.e., instructor, date, time, location, etc.)…”)
Bhandar, Gupta and Sketch are directed to the same field of endeavor since they are related to assessing job-specific skills/requirements for an employment 
Bhandar, Gupta and Sketch disclose all of the above limitations, the combination of Bhandar, Gupta and Sketch does not distinctly describe the following limitations, but Gupta-II however as shown discloses, 
receiving, from a client device linked to that user profile, a selected learning action further comprises determining a geographical location of the client device from which the selection of a learning action is received (¶61: “…configuration for the IoT device…global positioning system (GPS)); updating user of that user profile based on the selection of a learning action further comprises determining that the geographical location of the client device from which the selection of a learning action is received corresponds to the event location information.(¶65: “…the I/O interface 214 associated with the passive IoT device 200B may include a barcode, QR code, Bluetooth interface, radio frequency (RF) interface, RFID tag, IR interface, NFC interface, or any other suitable I/O interface that can provide an identifier and attributes associated with the passive IoT device 200B to another device when queried over a short range interface (e.g., an active IoT device, such as IoT device 200A, that can detect, store, communicate, act on, or otherwise process information relating to the attributes associated with the passive IoT device 200B)…”;¶66,¶76: “…as will be described in further detail below, FIGS. 5A-C illustrate exemplary high-level system architectures in which an IoT-based 
GuptaII teaches a recommendation engine that can provide personal recommendations based on realtime knowledge about the environment surrounding a user and the things that the user has and interacts with (Abstract, ¶6, ¶8). Bhandar, Gupta, Sketch and GuptaII are directed to the same field of endeavor since they are related to assessing and proving personal user recommendations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the model based project network of Bhandar with the method/system for learning management of Gupta, the training solutions of Sketch, and the IOT based recommendation engine as taught by Gupta-II since it allows for providing real-time information about a personal IoT environment associated with a user (Fig 3,5A¶8,¶65-70, ¶73, ¶76).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandar, Gupta, Sketch in further view of Steffan (2012/0029965A1).
With respect to Claim 25,
Bhandar, Gupta and Sketch disclose all of the above limitations, the combination of Bhandar, Gupta and Sketch does not distinctly describe the following limitations, but Steffan however as shown discloses,
further comprising receiving, at the processor of the intelligence machine, for the first project, input from a user received at a communication module in communication with the processor, wherein,
receiving the input comprises receiving a quantitative feedback and a qualitative feedback for the first project;(Fig 1, ¶45: “…each stakeholder may rank the groups of projects in the order in which the groups of projects best fulfill the stakeholder's objectives. In some cases, the original lists of objectives may not contain all of a stakeholder's views, and the lists of selected projects may show different options of compromise…”)
determining the overall viability for the first project comprises determining the overall viability further based on the quantitative feedback and the qualitative feedback(¶46: “…The processor 104 may revise the selected projects in any suitable manner. For example, the processor 104 may apply an evolutionary algorithm to further refine the selected project portfolios. For example, the processor 104 may start with the project portfolio preferred by the most stakeholders and continue to create new versions of project portfolios based on the lists of objectives 110 and the feedback…”)
determining the overall viability based on the quantitative feedback comprises generating a weighted summation of the quantitative feedback;(Fig 4, ¶46 “404”, “’406”, ¶44: “…feedback may be a ranking or weight associated with the individual projects in the project portfolios. The feedback may indicate an assessment of one of the selected groups of projects, such as reasons that a list of projects or a particular project is preferred…”)
the quantitative feedback comprises a plurality of segments; each of the pulurailty of segments has a corresponding weight (Fig 3¶44: “…The feedback may be any suitable feedback. The feedback may be, for example, related to whether the stakeholder's list of objectives is fulfilled by each of the groups of projects. The feedback may be a ranking or weight associated with the individual projects in the project portfolios. The feedback may indicate an assessment of one of the selected groups of projects, such as reasons that a list of projects or a particular project is preferred. For example, the feedback may indicate that one of the groups of projects is not preferred because it includes project 3 or does not include enough projects related to area X. In some cases, feedback may be received from a subset of stakeholders and other stakeholders may choose not to provide feedback.¶45: “…The feedback may indicate a preference or ranking of the selected project portfolios. For example, each stakeholder may rank the groups of projects in the order in which the groups of projects best fulfill the stakeholder's objectives. In some cases, the original lists of objectives may not contain all of a stakeholder's views, and the lists of selected projects may show different options of compromise…”)
Steffan discloses a method/system for selecting a project portfolio. Bhandar, Gupta, Sketch and Steffan are directed to the same field of endeavor since they are related to assessing and managing a project (i.e. project/team selection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the model based project network of Bhandar with the method/system for learning management of Gupta, the training solutions of Sketch, and the techniques for selecting a project as taught by Steffan since it allows for choosing a project that accounts for stakeholder objectives (Abstract,¶8-¶10, Fig 3, 4, ¶44-¶46).

Conclusion
References cited but not used:
Caputo et al., US Patent Application Publication No US 8,407,078B1, “Method and System for Managing Projects, Programs and Portfolios throughout the Project Lifecycle”, relating to method/system for for managing projects in an efficient and effective manner.
Karwatowski et al., US Patent Application Publication No US2004/009830A1, “Method, Ssytem, and Storage Medium for Optimizing Project Management and Quality Assurance Processes for a Project”, relating to performing risk assessment analysis on project data utilizing pre-established risk criteria.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                            /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629